El Juez Peesidente Sr. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por los .abogados Toro y Canales, á nombre de Don Domingo Felici, •contra nota denegatoria del Registrador de la Propiedad de Ponce á inscribir un certificado de redención de cierta finca rústica.
Resultando: que librado por el-Registrador de la Propie-dad de Ponce á favor de Don Domingo Felici, certificado de redención'de 30 cuerdas de terreno de la hacienda “Santa Rita” de que es condueño dicho Sr. Felici y que 'habían sido rematadas por el colector de rentas internas de aquella ciu-dad para 'pago de contribuciones atrasadas y adjudicadas á *404Don José Liborio Hernández, en nso del derecho qne le con-cedía el artículo 348 del Código Político en relación con el 1425 del Código Civil; y qne presentado dicho certificado de redención al mismo Registrador de la Propiedad de Ponce para la extensión de la nota marginal, la denegó el registrador por los fundamentos de la nota puesta al pie de dicho docu-mento, la qne copiada literalmente dice así:
‘ ‘ Denegada la extensión de nota marginal, en virtud del precedente documento por no resultar inscrito el certificado de compra á que el mismo se refiere, á nombre de Don José Liborio Hernández, ni de ninguna otra persona y puesta en su lugar nota marginal preventiva á la anotación letra B que se halla al folio 244 vuelto del tomo 129 de este Ayuntamiento, finca número 5849 y cuya anotación fué conver-tida en la inscripción 7a. de dicha finca al folio 250 del tomo 130 de esta ciudad. — Ponce y marzo 25 de 1907. — El Registrador, José Sastraño Belaval.”
Resultando: qne contra esta nota han interpuesto en tiempo los abogados Toro y Canales, á nombre de Don Domingo Felici, el presente recurso gubernativo para qne se revoque dicha nota y se ordene al registrador la inscripción de dicho certificado de redención; informando á su vez el registrador por escrito dirigido á esta corte lo que ha creído pertinente en confirmación de su negativa.
Aceptando los fundamentos de la resolución impugnada.
Se confirma la nota del Registrador de la Propiedad de Ponce, y devuélvansele los documentos presentados, con copia, de la presente resolución á los fines procedentes.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.